  Case 3:18-cv-00321 Document 446 Filed 08/10/21 Page 1 of 9 PageID #: 29930




                IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT HUNTINGTON

 JUSTIN ADKINS et al.,                        )
                                              )
               Plaintiffs,                    )
                                              )
 vs.                                          ) Civil Action No. 3:18-CV-00321
                                              )
 CSX TRANSPORTATION, INC. et al.,             )
                                              )
             Defendants.                      )
 ___________________________________          )

   PLAINTIFFS’ MOTION FOR LEAVE TO FILE SUPPLEMENTAL BRIEFING ON
                    SUMMARY JUDGMENT MOTIONS


       AND NOW, come the Plaintiffs by and through their undersigned counsel, and

respectfully file this Motion for Leave to file Supplemental Briefing on Summary Judgment

Motions.

       1.     The parties filed their respective Motions for Summary Judgment on May 13,

2021. ECF Nos. 360 - 367; 368.

       2.     Defendants’ Responses to Plaintiffs’ Motions for Summary Judgment were filed

on June 4, 2021. ECF No. 382.

       3.     Plaintiffs’ Response to Defendant’s Motion for Summary Judgment was filed on

June 10, 2021. ECF Nos. 395 - 400.

       4.     Plaintiffs filed a     Motion to     Compel Discovery Responses    regarding

communications identified, but not produced in discovery, on June 14, 2021. The motion was

referred to Magistrate Judge Cheryl Eifert. ECF Nos. 406.

       5.     Plaintiffs filed their Reply to Defendant’s Response to Motion for Summary

Judgment on June 21, 2021. ECF No. 410.
                                               1
     Case 3:18-cv-00321 Document 446 Filed 08/10/21 Page 2 of 9 PageID #: 29931




           6.       Defendants filed their Replies to Plaintiffs’ Motions for Summary Judgment on

June 24, 2021. ECF Nos. 411 - 417.

           7.       Defendants filed a Response to Plaintiffs’ Motion to Compel on June 28, 2021.

ECF No. 419.

           8.       Plaintiffs filed their Reply in further support of the Motion to Compel on July 6,

2021. ECF No. 423.

           9.       A hearing was held on July 19, 2021 regarding the Motion to Compel and a

decision is pending as of the date of this filing. ECF No. 428; Dec. of C. Kiel Garella at ¶¶ 7.

           10.      On August 5, 2021, a hearing was held on the summary judgment motions

regarding four of the five remaining causes of action.1 ECF No. 444.

           11.      At the August 5, 2021 hearing the Court advised the parties that the trial date was

continued indefinitely and all pretrial dates are vacated due to the criminal docket having

priority.

           12.      Despite the case arriving at the dispositive stage, the Plaintiffs have continued to

actively pursue discovery which they properly and timely requested and which is material to

their pending claims.

           13.      Included in this discovery are depositions that were taken by agreement of the

parties at or after the dispositive filing deadline, the transcripts of which were not available until

after the summary judgment filing deadline. These depositions include the testimony of material

witnesses who were directly involved in the termination of the Plaintiffs. See Dec. of C. Kiel

Garella at ¶¶ 4-8.




1
    No motion is pending regarding the Plaintiffs’ FMLA Interference claim.

                                                          2
    Case 3:18-cv-00321 Document 446 Filed 08/10/21 Page 3 of 9 PageID #: 29932




        14.      Further, Plaintiffs will take the continued Fed. R. Civ. P. 30(b)(6) deposition of

CSX on August 23, 2021.2 See Dec. of C. Kiel Garella at ¶ 6. Plaintiffs are informed that CSX

will produce as its designee Dr. Craig Heligman to testify on topics including:

                 a. Defendant’s policies, procedures and practices for providing a medical leave

                     of absence for an employee with medical restrictions following a

                     non-work-related injury;

                 b. Defendant’s policies, procedures and practices for providing a medical leave

                     of absence for an employee with medical restrictions following a work-related

                     injury;

                 c. Defendant’s policies, procedures and practices for returning an employee to

                     work following sickness and accident, short-term and/or long-term disability

                     benefits;

                 d. Defendant’s policies, procedures and practices for returning an employee to

                     work for an employee who is not eligible for leave under the FMLA;

                 e. Defendant’s policies, procedures and practices for returning an employee to

                     work following expiration of FMLA leave;

                 f. The policies, procedures, and practices of accommodating, reassigning,

                     disciplining and/or terminating employees who are off from work on a

                     medical leave of absence;

                 g. Emails between Dr. Heligman to Ann Reinke during the period of time from

                     2016 to present.

2
  Plaintiffs initially noticed this deposition in January 2021 and it has taken place over a number of dates to
accommodate the schedules of counsel as well as the various witnesses CSX designated to testify on the noticed
topics. The parties remained in dispute over whether Dr. Heligman must be produced separately from his individual
deposition. Magistrate Judge Eifert ruled on July 20, 2021 that CSX must produce Dr. Heligman separately as a
30(b)(6) deponent. ECF No. 430.

                                                       3
  Case 3:18-cv-00321 Document 446 Filed 08/10/21 Page 4 of 9 PageID #: 29933




               h. Emails between Dr. Heligman to Quentin Kendall during the period of time

                   from 2016 to the present.

               i. Emails between Dr. Heligman to Jolanda Johnson during the period of time

                   2016 to the present.

               j. All communications including letters, text messages, memos and emails

                   drafted, sent and/or received to and from Dr. Heligman concerning any of the

                   named Plaintiffs;

               k. Defendant’s Policies and Procedures for Fee For Service Examination and/or

                   Independent Medical Examination and Surveillance.

       15.     The testimony of Dr. Heligman regarding these 30(b)(6) topics is critical to the

Plaintiffs’ case as it involves the contemporaneous communications of Dr. Heligman regarding

Plaintffs’ medical treatment with Drs. Johnson and Carey and the decisions to and reasons for

invoking disciplinary action against the Plaintiffs. See Dec. of C. Kiel Garella at ¶ 6.

       16.     The testimony of Dr. Heligman regarding these 30(b)(6) topics is also critical to

the Plaintiffs’ case because it addresses whether, and to what extent, CSX followed its own

practices and policies for its treatment of employees who seek and receive medical treatment and

subsequently need time off from work. Such testimony will reflect whether CSX treated the

Plaintiffs legitimately or whether it acted with pretext.

       17.     Additionally, a number of material depositions took place at or after the

dispositive filing deadline and Plaintiffs therefore were not able to present facts essential to its

opposition to the Court. Those depositions included:

               a. Defendant Gus Thoele, deposed on June 17, 2021, presided as the hearing

                   officer over the vast majority of the disciplinary proceedings of the Plaintiffs.



                                                  4
  Case 3:18-cv-00321 Document 446 Filed 08/10/21 Page 5 of 9 PageID #: 29934




                   He testified that following such disciplinary hearings the hearing officer is

                   always to complete a “Notice of Findings.” See Ex. A, Thoele Tr. at 45:9 -

                   46:6. He further testified that he was explicitly instructed by CSX Labor

                   Relations management employee Penny Dreher to not complete such “Notices

                   of Findings” for the Plaintiffs in this case. Id. He testified that this was the

                   only time in his career at CSX that he was instructed not to complete “Notices

                   of Findings.” Id. at 46:18 - 47:3. Mr. Thoele further testified that, prior to

                   conducting the disciplinary hearings of the Plaintiffs, he met with Penny

                   Dreher and Dr. Craig Heligman, among others, to discuss how Mr. Thoele was

                   to conduct the disciplinary investigations. Id. at 22:4-24.

               b. Defendant Elizabeth Creedon, deposed on June 16, 2021, also testified that

                   she was directed to not complete “Notices of Findings” for the disciplinary

                   hearings that she conducted of the Plaintiffs and also that it was the first time

                   she had ever been so instructed despite having conducted more than 50 prior

                   disciplinary investigations. See Ex. B, Creedon Depo. Tr. at 55:15-23.

               c. Defendant Thomas Deangelo, deposed on June 15, 2021, testified that he was

                   also instructed to not complete “Notices of Findings” for the disciplinary

                   hearings he conducted of the Plaintiffs. See Ex. C, Deangelo Depo. Tr. at

                   46:22 - 48:13.

       18.     These “Notices of Findings” are where the hearing officers record and submit

their findings as to whether the evidence presented in the hearings supports, or does not support,

the allegations made. Further, it is where the hearing officers record and submit their findings of




                                                 5
  Case 3:18-cv-00321 Document 446 Filed 08/10/21 Page 6 of 9 PageID #: 29935




credibility and whether there were mitigating factors that should be considered in the disciplinary

process. CITE.

        19.      That these defendants were specifically instructed to deviate from long-standing

policy and practice in conducting the disciplinary hearings of the Plaintiffs, and that CSX

seemingly did not wish to have a paper trail regarding the outcome of the proceedings strongly

suggests that the outcome was preordained and CSX did not provide Plaintiffs with a fair and

impartial opportunity to defend themselves.

        20.      In light of the material evidence that Plaintiffs did not have at the time of the

filing of the dispositive motions; in light of the deposition still to be held of Dr. Craig Heligman

under Rule 30(b)(6); in light of the pending motion to compel regarding Defendants’ ever

expanding privilege log, (Dec. of C. Kiel Garella at ¶¶ 7), Plaintiffs seek leave to supplement

their briefing as to Defendants’ Motion for Summary Judgment.

        21.      As the trial date has been continued indefinitely, there is no prejudice to the

parties to permit such additional briefing and the interests of justice support that the Plaintiffs be

fully heard on all issues and that the Court be fully apprised of all facts.

        22.      Further, because the Plaintiffs have not been able to present facts essential to

justify its opposition to the Defendants Motions for Summary Judgment, such supplemental

briefing is proper at this time. Fed. R. Civ. P. 56(d); see also Dec. of C. Kiel Garella at ¶¶ 4-8.

        23.      In addition to supplemental briefing, Plaintiffs further request that the Court defer

considering the pending Motions for Summary Judgment or deny them; and/or that the Court

allow time to obtain the additional discovery discussed herein prior to issuing any ruling. Fed. R.

Civ. P. 56(d).

        24.      Plaintiffs request that the Court permit supplemental briefing as follows:



                                                   6
  Case 3:18-cv-00321 Document 446 Filed 08/10/21 Page 7 of 9 PageID #: 29936




              a. September 20, 2021: Plaintiffs shall submit supplemental briefing to present

                  additional evidence supporting its opposition to the Defendants’ Motions to

                  Compel.

              b. October 4, 2021: Defendants shall file any response to Plaintiffs’

                  supplemental briefing.

              c. October 11, 2021: Plaintiffs shall file any reply to Defendants’ response.



Respectfully submitted this 10th day of August 2021.

                                    /s/ Jeff R. Dingwall
                                    Jeff R. Dingwall
                                    Eight & Sand
                                    550 West B Street, Fourth Floor
                                    San Diego, CA 92101
                                    Tel: (619) 796-3464
                                    jeff@eightandsandlaw.com
                                    Pro Hac Vice

                                    Gregory G. Paul
                                    WV Bar #8129
                                    Morgan & Paul, PLLC
                                    100 First Avenue, Suite 1010
                                    Pittsburgh, PA 15222
                                    Tel: (844) 374-7200
                                    gregpaul@morganpaul.com

                                    J. Patrick L. Stephens
                                    Underwood Law Offices
                                    WV Bar #10262
                                    923 Third Avenue
                                    Huntington, WV 25701
                                    Tel: (304) 522-0508
                                    pstephens@underwoodlawoffices.co

                                    Kenneth R. Reed
                                    Kenneth R. Reed, Attorney PSC
                                    241 Elm Street
                                    Ludlow, KY 41016
                                    Tel: (859) 331-4443

                                               7
Case 3:18-cv-00321 Document 446 Filed 08/10/21 Page 8 of 9 PageID #: 29937




                            kenreedatty@gmail.com
                            Applicant for Pro Hac Vice

                            C. Kiel Garella
                            Garella Law, P.C.
                            409 East Boulevard
                            Charlotte, NC 28303
                            Tel: (980) 321-7934
                            kiel@gljustice.com
                            Pro Hac Vice

                            Attorneys for Plaintiffs




                                       8
  Case 3:18-cv-00321 Document 446 Filed 08/10/21 Page 9 of 9 PageID #: 29938




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 10, 2021, I electronically submitted the foregoing to the

Clerk of the Court via the CM/ECF system which will send notice to all parties entitled to

service.

Dated this 10th day of August 2021.

s/ Jeff R. Dingwall
Attorneys for Plaintiff




                                               9
